Citation Nr: 1211966	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for thoracolumbar scoliosis with degenerative disease.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto, Rico, that denied a rating in excess of 20 percent for thoracolumbar scoliosis.  In December 2004, the matter was remanded pursuant the Veteran's request for a hearing before the Board.  In compliance with the December 2004 remand directive, the Veteran was afforded and attended a Board hearing in May 2005.  See Stegall v. West, 11 Vet. App. 268 (1998).  A transcript of the hearing is of record.  In September 2005, the Board remanded the matter for additional development including VCAA notice, a medical record request and a VA examination addendum or new examination.  This development was completed by VCAA letter dated in September 2005, VA medical record request in December 2005, and a new VA examination in March 2006.  Thus, there has been substantial compliance with the September 2005 Board remand.  See Stegall, Id.  In August 2009, the Board again remanded the matter for further development including additional VCAA notice and medical records.  There has been substantial compliance with the directives of the August 2009 Board remand.  See Appeals Management Center (AMC) Letter dated in August 2009.  By letter dated in March 2010, the Board advised the Veteran that the Veterans Law Judge who conducted the May 2005 hearing was no longer employed by the Board and afforded him the opportunity to attend another Board hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Per a January 2010 supplemental statement of the case, the AOJ added degenerative disease to the Veteran's service-connected thoracolumbar scoliosis.  In March 2010, the Veteran informed VA that he wished to testify at another hearing and in May 2010, the Board remanded the matter pursuant to this request.  In December 2011, the Veteran testified before the undersigned VLJ.  A transcript of that hearing is of record.  The matter is once again before the Board.  

The record raises an informal claim of service connection for erectile dysfunction, as secondary to service-connected thoracolumbar scoliosis with degenerative disease.  See January 2004 VA examination report.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The Veteran's thoracolumbar scoliosis with degenerative disease is manifested by severe intervertebral disc syndrome or severe limitation of motion.


CONCLUSION OF LAW

Thorocolumbar scoliosis with degenerative disease is 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (pre September 26, 2003) and Diagnostic Codes 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in January 2004, which was after July 1999 rating decision on appeal.  As noted above, the VCAA was not enacted until November 2000.  Because the VCAA notice in this case was not provided to the appellant prior to the RO decision from which he appeals, it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. 

While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that notice error of this kind may be non-prejudicial to a claimant.  In this respect, all the VCAA requires is that the duty to notify is satisfied, and that appellants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). 

The Board finds that VA has fulfilled its duty to notify the appellant in this case.  In the January 2004 letter as well as in letters dated in December 2005 and August 2009, the RO/AMC informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 471 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the appellant was provided with notice of the disability rating and effective date elements in the August 2009 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, and affording him VA examinations during the appeal period.  The pertinent examination reports on file, namely reports dated in July 1998, January 2004 and March 2006, were based on a review of the appellant's medical records, an examination of the appellant, and contain findings adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Board Hearing which he attended in May 2005 and December 2011.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim for a rating greater than 20 percent for thoracolumbar scoliosis with degenerative disease and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Facts

In June 1998, the Veteran filed a claim for an increased rating for his then service-connected thoracolumbar scoliosis (as noted above, the disability was expanded to include degenerative disease in a January 2010 supplemental statement of the case).

At a VA examination in July 1998, the Veteran complained of severe back pain with radiation to the upper and mid-back and occasional radiation to the right leg.  He denied any other leg symptomatology.  He also denied bowel or bladder dysfunction.  He reported that the pain was constant and that alleviating factors included medication (Indocin 25, mg) and rest.  He was noted to be unemployed and said he was unable to do sports such as basketball or running.  Range of motion of the lumbar spine revealed forward flexion, right and left lateral flexion and rotation to 20 degrees.  Back extension was to 10 degrees.  Painful motion was noted from the first degree to the last degree of range of motion.  Also noted was moderate objective evidence of painful motion in all movements of the cervical spine and objective evidence of severe lumbosacral paravertebral muscle spasm.  There was no objective evidence of weakness of the legs.  There was tenderness to palpation of the lumbosacral paravertebral muscles.  There were no postural abnormalities of the back.  A fixed deformity of the back with a moderate to severe thoracolumbar scoliosis was noted.  Musculature of the back revealed a moderate thoracolumbar scoliosis and severe throacolumbosacral paravertebral muscle spasm.  There was no muscle atrophy of the lower extremities, and a normal gait cycle.  Knee and ankle jerks were +2 bilateral and symmetric.  Straight leg raising was negative bilaterally.  An electromyogram performed in July 1998 was noted to show no evidence of radiculopathy.  The Veteran was diagnosed as having thoracolumbar scoliosis and mild lumbar scoliosis deformity, asymmetrical left sided, far lateral, bulging L4-L5 disc with degenerative joint disease by computed tomography (CT) scan of the lumbar spine dated in June 1998.

VA outpatient records in 1998 show that the Veteran was undergoing physical and occupational therapy for his back.

VA outpatient records include a September 2000 physical therapy evaluation report noting that the Veteran had been undergoing physical therapy for the past year.  Range of motion findings at that time revealed flexion of approximately 20 to 30 degrees secondary to pain, extension approximately 20 degrees secondary to pain, "SB" approximately 10 degrees secondary to pain, and rotation "nil" secondary to pain.  A September 2000 x-ray report of the thoracic spine x-rays revealed S-shaped scoliosis of the thoracolumbar spine.  

A November 2002 VA record from the emergency department shows that the Veteran was seen for complaints of right-sided low back pain radiating to his groin.  Straight leg raising was negative.  He was assessed as having low back pain, musculoskeletal.  A November 2002 x-ray of the lumbar spine showed some very slight disc space narrowing at L3-4 and L4-5 on the right, attributed to the Veteran's curvature.  He was given an impression of spine curvature, with the only degenerative changes identified at the L5-S1 articulations.  

A magnetic imaging resonance (MRI) report of the Veteran's spine on file dated in October 2003 contains an impression of small foraminal disk protrusion on the left, L3-4, and extraforaminal disk protrusion at L4-5 on the left, displacing the left L4 nerve root.  

A December 2003 VA neurosurgery record shows that the Veteran had full strength in the lower extremities bilaterally and normal sensation.  He had 2+ deep tendon reflexes and downgoing toes.  He had tenderness in the right-sided sciatic notch.  He had a left-sided straight leg raising sign and negative Patrick's maneuver.  He had a normal station gait and could "wall" heels and toes without difficulty.  MRI was noted to show an L5-S1 disc with no clear impingement upon the sacral nerve roots.  The Veteran was assessed as having a right-sided sciatica.  

The Veteran reported at a VA examination in January 2004 that he had continuous pain which at times prevented him from getting out of bed.  He assessed the pain as usually a 6 or 7 (on a pain scale to 10) and denied it ever being a 0/10.  He said that on two to three occasions he had had episodes of 10/10.  He described the pain as muscle tightness in the upper, middle and lower back and said he experiences an "electric feeling" in the upper back that radiates down through the right leg and back.  He described prolonged sitting as an aggravating factor and bed rest as an alleviating factor.  He reported a 20 pound weight gain that year due to inactivity.  It is noted that the Veteran had to go on bed rest during flare-up.  He reported having fevers, dizziness and erectile dysfunction because of pain.  He walked unaided and was noted to be able to walk 2-3 city blocks.  He was noted to be independent in all activities and demands of daily living.  He was noted to work as a produce manager at a large retail store.  He denied missing work and said that he could not afford to miss work.  He was noted to have an "S" shaped scoliosis of the spine with symmetric limbs, upright posture and normal gait with full stride and associative and fluid movements.  Range of motion included forward flexion of 70/90.  It is noted that the Veteran stopped (at 70 degrees) because of pain and stiffness.  Extension was 35/35 without difficulty and lateral flexion was 45/45 bilaterally.  Rotation was 60/60 bilaterally.  The examiner relayed the Veteran's report of pain on motion as noted above.  The Veteran was not noted to have additional limitation of motion due to factors such as pain, fatigue, weakness, lack of endurance following repetitive use or during flare-ups.  The only noted abnormality was scoliosis.  Sensory examination was intact.  Motor examination was intact without atrophy.  Reflexes were 2/4 throughout.  Straight leg raise was to 45 degrees.  The Veteran was noted to stop because of pain.  Neurologic exam was normal.  Incapacitating episodes were reported as being 2-3 days 1-3 times per year requiring rest.  MRI of the lumbar spine revealed small foraminal disk protrusion on the left, L3-4; extraforaminal disk protrusion at L4-5 on the left, displacing the left L4 nerve root.  X-rays revealed spine curvature with degenerative changes at the L5-S1 articulations.  The Veteran was diagnosed as having scoliosis, lumbar and thoracic spine; described as mild by neurologist in 2001, and by neurosurgeon as not requiring treatment.  He was also diagnosed as having lumbar disc disease, noted to be unrelated to scoliosis, and chronic thoracic back pain without objective findings to explain increase in low back pain most likely due to recent lumbar disc herniation, unrelated to scoliosis.

A June 2004 VA neurosurgery clinic record notes that the issue was of back pain not radicular pain.  He reported that the Veteran's reflexes were intact and he had normal sensation and strength.  He said he told the Veteran he didn't think surgery would offer any significant improvement.  

A September 2004 VA record notes that the Veteran had a history of low back pain for 30 years which was worse on the right and with severe exacerbation approximately 6 to 7 times a year when he can't get out of bed and has to stay there for a few days until he recovers.  The pain was described as being in the low back area with no radiation to the lower extremities.  The Veteran was noted to be working full time at a large retail chain store.  A magnetic imaging resonance (MRI) of the lumbar spine was noted to reveal left foraminal disk protrusion, flattening exiting L3 nerve.  Additionally there was diffuse disk bulge at L4-L5, mild, circumferential disk bulge, extraforaminal disk protrusion on the left, displacement of the L4 nerve root.  There was also an annulus tear and mild, left neuroforaminal narrowing L5-S1 with no significant disk disease.  The examiner concluded that considering the Veteran's symptomatology and lack of neurologic signs, his pain probably went by mechanical reasons due to degenerative joint and disc disease.  

A September 2004 VA consult record shows that the Veteran had limited flexion and extension, more so in flexion.  Straight leg raising was positive on the right and left to 45 degrees for back pain.  He had obvious dextroscolisois and no motor or sensory deficit.  He denied bladder of bowel impairment.  He had slightly decreased reflexes on the left.  MRI findings were similar to earlier findings.  He was noted to have significant pathology at the L3-L4 and L4-L5 levels with possible nerve compression, and an annular tear on the disk.  

The Veteran testified before the Board in May 2005 that he experienced severe back pain which causes him to miss work at times.  He said he took Ibuprofen for the pain three times a day (800 mg) and has been taking Ibuprofen for 6-7 years.  He added that he has been wearing a back brace for years.  He said he worked in the Seafood department of a store and denied doing a lot of lifting or bending on the job.  He estimated having to miss work 4 or 5 times in the previous 3 years for 2 or 3 days each time.  He said he tries to stay in bed during those times and that it is hard to come to the VA medical center (VAMC) for medication.  He reported that when he comes to the VAMC for medicine, he is just sent home with pain medication.  The Veteran remarked that the pain sometimes goes from his lower back up his back and down his right leg.  He reported experiencing muscle spasms 3-4 times a month.  

An August 2005 VA outpatient record shows that the Veteran was fitted with a abdominal binder for back pain.

At a VA examination in March 2006, the Veteran reported pain in the lumbar area with occasional radiation to the leg of intermittent duration over a 24 hour period.  The pain was described as mild to moderate and the Veteran said he took Motrin (800 mg) up to three times a day.  He denied flare ups of back pain as well as weight loss, fever, malaise, dizziness, visual disturbances, numbness, weakness, and bowel or bladder problems.  He also denied erectile dysfunction.  He was noted to walk unaided without assistive devices and said he occasionally uses braces.  He reported being able to walk up to 250 feet without pain and was unsteady.  He was noted to be able to perform activities of daily living including eating, grooming, bathing and toileting.  He reportedly worked at a store as a sales clerk 40 hours a week and was unable to engage in recreational activities.  He was able to drive.  On examination forward flexion was 0 to 60 degrees with pain.  Backward extension was 0 to 20 degrees with pain.  Left lateral flexion was 0 to 15 degrees with pain, and right lateral flexion was 0 to 20 degrees with pain.  Right and left lateral rotation was 0 to 20 degrees with pain.  The lumboacral spine was painful on motion.  There was no limitation with pain, fatigue, weakness or lack of endurance following repetitive motion.  Painful motion was shown with muscle spasms without weakness and tenderness of the lumbosacral spine.  Muscle spasm was noted at the L4, L5 area and there was no tenderness.  Scoliosis was noted of the thoracolumbar spine.  Neurological examination revealed normal sensory, motor and deep tendon reflexes.  Degenerative joint disease was noted at L4, L5.  The Veteran was diagnosed as having degenerative joint disease of the lumbosacral spine, thoracolumbar scoliosis.  Lumbar spine x-rays revealed minimal degenerative disk disease.  

In May 2006, the Veteran was referred to a VA pain clinic for chronic back pain.  The Veteran reported having tried physical therapy in the past, but with questionable results.  He said he presently used a TENS unit and elastic brace, with good results.  He said he has tried various medication, including ibuprofen, which has been beneficial.  He reported that he worked for a large chain retail store and his duties included restocking shelves and physical work.  On examination he had a slightly antalgic gait.  He did not use an aid or cane to walk.  He was able to talk on his toes and heels without difficulty and was able to do a knee bend and stand up, in an upright position.  Range of motion of the lumbar spine was grossly decreased.  Flexion was approximately 30 degrees.  Extension was 10 degrees and painful.  Neurological examination of the lower extremities showed no sensory or motor deficit.  The deep tendon reflexes were 2+ bilaterally.  Straight raise test was positive at 15 degrees bilaterally for back pain.  The Patrick's test was also positive for back pain bilaterally.  The Veteran showed moderate-to-severe tenderness in the anterior low back area in the midline and paravertebral area, and also over the SI joints for direct pressure.  The paravertebral muscles were spastic and tender for light pressure.  The examiner assessed the Veteran as having chronic low back pain and left-sided disk displacement on MRI (in 2003).  

A VA outpatient record in January 2008 shows that the Veteran was seen in the emergency department triage complaining of low back pain for one week.  He assessed the pain level as a 7/10 (10 being the worst) at rest, with occasional "stabbing pain of 9/10 down the left leg and sometimes the right.  The Veteran reported that he was unable to finish work the previous day due to back pain.  He reported that he worked in the meat department of a large retail chain store.

At a VA primary care visit in November 2008, the Veteran complained about pain across his low back which he assessed as a 7-8 on a pain scale to 10.  He reported occasional radiating pain to his anterior thigh, with occasional numbness in the right thigh lasting a few hours.  He denied bowel or bladder problems.  Straight leg raising was positive bilaterally to 10 degrees, but accompanied by voluntary movement of the opposite leg.  The Veteran was able to tolerate sitting up straight with legs straight, hips flexed at 90 degrees before table extension was retracted.  Reflexes were 1+/4 at biceps, patellar and Achilles tendons bilaterally, pain with minimal forward or lateral flexion of back.  Lumbar spine x-rays in 2006 were noted to reveal some mild degenerative changes.  The examiner stated that the Veteran was clearly exaggerating the pain during the exam, but that did not mean that pain was not present, but his ability to sit with his knees extended and hips flexed at 90 degrees spoke against any severe lower back problem.  

A December 2008 VA outpatient record from rehabilitation medicine assessed the Veteran as having chronic low back pain most likely musculoskeletal in origin with no acute signs of radiculopathy.  He was noted to have lumbar degenerative joint disease and scoliosis.  Range of motion findings at that time included limited forward lumbar motion to 30 degrees and extension 5to 10 degrees.  

VA outpatient records show that the Veteran underwent physical therapy sessions from December 2008 to February 2009.

In August 2009, the Veteran was seen in the emergency department of a VA medical facility for chronic right lower back pain that had become acute.  

On file is an August 2009  "To Whom It May Concern" letter from the VA emergency room certifying that the Veteran had been seen on that day in August 2009 and that he could return to work in four days.  

An October 2011 VA primary care note shows that the Veteran was being seen for follow up for a condition unrelated to his back.  However, this record contains the Veteran's report of chronic low back pain for many years.  The veteran reported that he forces himself to work and tries not to let the chronic back pain interfere with his job.  He was noted to have decreased flexion and extension due to stiffness and some limited lateral rotation as well due to stiffness.  Straight leg raising test was negative bilaterally.  Motor exam was equal in both lower extremities and was symmetrical  Gait was grossly normal.  There was no focal spinal tenderness.  The Veteran was assessed as having history of chronic low back pain/degenerative joint disease.  

At the Board hearing in December 2011, the Veteran testified that his back disability has been getting worse over the years.  He also testified that he took naprosyn for pain and he used a back brace.  He reported going to the emergency room two or three times a week for severe back pain and said the last time was about six or seven months ago.  He said he worked as a salesperson at a large retail chain store and mainly just walked at work.  The transcript shows that the Veteran demonstrated at the hearing approximately 40 degrees of motion on bending (forward flexion).  At the hearing the Veteran submitted a medical record from a private chiropractor, William A. Uhl, DC, who stated that he evaluated the Veteran in November 2011 and that the Veteran was neurologically intact and significantly decreased in directions and that all movement elicited an increase in pain.  He reported there was paraspinal tenderness and spasm present over the lumbar spine musculature and in his gluteus bilaterally.  He opined that the Veteran was suffering from chronic impingement of a lumbosacral nerve root along with dysfunction of his lumbar spine and sacroiliac joints.  

III. Analysis

Pertinent Rating Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of the veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change. If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003).

The Board notes that the AMC addressed the revised criteria in a May 2009 letter that was sent to the Veteran, and the criteria was also in a January 2010 supplemental statement of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

The previous version of the rating criteria provided as follows: 

Under Diagnostic Code 5291 for limitation of motion of the dorsal spine, a noncompensable evaluation is for application when limitation of motion is slight, and a maximum 10 percent evaluation is warranted when limitation of motion is moderate or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  

Under Code 5292 for limitation of the lumbar spine, a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion and a 40 percent rating for severe limitation of motion. 

The terms "slight," "moderate," and "severe" were not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2003).

Under Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Code 5293, when disability from intervertebral disc syndrome is mild, a 10 percent rating is assigned. When disability is moderate, with recurring attacks, a 20 percent evaluation is warranted. A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief. A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

The amended version of the rating criteria provides as follows: 

Lumbosacral or cervical strain is Code 5237.  Intervertebral disc syndrome is Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

1) 20 percent -- forward flexion of the thoracolumbar spine greater than 30 degrees by not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphyosis; 

2) 40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

3) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

4) 100 percent -- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

When evaluating neurological disabilities separately (see Note (1)), a 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and requiring treatment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Discussion

The Veteran was assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292-5291, for his service-connected thoracolumbar scoliosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5291 (2003).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011) (noting that the hyphenated code reflects that the disability includes two disorders).  

It is important to note at the outset that per Board remands dated in September 2005 and August 2009, the Board determined that the medical records raised a claim for secondary service connection for degenerative disc disease of the lumbar spine and remanded the matter to the Agency of Original Jurisdiction (AOJ) for adjudication.  Per the AOJ's January 2010 supplemental statement of the case, the AOJ conceded that degenerative disease was a part of the Veteran's thoracolumbar scoliosis based on evidence (to include a November 2002 lumbar x-ray report), showing that the thoracolumbar scoliosis puts transmission of weight on the thoracolumbar spine because of the scoliosis posture.  While this action in a supplemental statement of the case as opposed to a rating decision is not proper, it is harmless in this case.  Accordingly, this grant necessitates consideration of the Veteran's claim under the criteria for intervertebral disc syndrome from the date of the Veteran's June 1998 claim for an increased rating.  

After reviewing the record, the Board finds that the preponderance of the evidence favors a higher, 40 percent, rating for the Veteran's thoracolumbar scoliosis based on findings throughout the pendency of this appeal that meet the criteria under Code 5293 for severe intervertebral disc syndrome or under Code 5292 for severe limitation of motion of the lumbar spine.  In this regard, the Veteran reported at the July 1998 VA examination experiencing severe back pain that was constant with radiation to the upper and mid-back and occasional radiation to the right leg.  Findings revealed no objective evidence of weakness of the legs.  There was objective evidence of severe paravertebral muscle spasm with tenderness to palpation on lumbosacral paravertebral muscles.  The examiner noted at this examination that the Veteran had had several evaluations by a VA neurologist and has been treated with medication.  Thus, the Board finds that this evidence is sufficient to satisfy the criteria under Code 5293 for severe intervertebral disc syndrome or severe limitation of motion.  However, despite the numerous pleadings and lay statements, the more probative evidence establishes that the Veteran does not have pronounced intervertebral disc syndrome.  Clearly the Veteran is competent to report lower extremity neurological dysfunction.  However, the results of an EMG that was performed in July 1998 revealed no evidence of radiculopathy.  In addition, there was no muscle atrophy of the lower extremities, knee and ankle jerks were +2 bilateral and symmetric, and straight leg raising was negative bilaterally.  Equally important, the objective clinical evaluation of the lower extremities have either been normal or nearly normal.  Even the December 2011 report from the appellant's own professional established that he was neurologically intact.  These findings are inconsistent with a pronounced disc syndrome.  The Board concludes that the related clinical findings are more probative and credible than the pleadings even if sworn.  

Subsequent findings as noted in VA outpatient records and examination reports continue to support the criteria for severe intervertebral disc syndrome.  These findings include continuing complaints by the Veteran of radiating pain which the Veteran described at a January 2004 VA examination as "an electric feeling" in the upper back that radiated down through the right leg and back.  Also at this examination the Veteran reported incapacitating episodes one to three times a year requiring rest for two to three days at a time.  He testified in May 2005 that he experiences muscle spasms three to four times a month.  The Veteran similarly complained of radiating pain to the leg at a March 2006 VA examination which he said was of an intermittent duration over a 24 hour period.  The Board finds the Veteran competent to report on his back symptomatology over the years.  See Charles v. Principi, 16 Vet. App. 370, (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Additionally, findings at the March 2006  examination revealed painful motion with muscle spasms.  At a VA pain clinic in May 2010, the Veteran demonstrated positive straight leg raising at 15 degrees bilaterally for back pain and the paravertebral muscles were spastic.  In January 2008, he was seen at a VA emergency department triage complaining of low back pain with a "stabbing pain" which he assessed as a 9/10 (on a pain scale to 10) down the left leg and sometimes the right.  At a VA outpatient clinic in November 2008, straight leg raising was positive bilaterally to 10 degrees.  Records show that the Veteran was seen again at a VA emergency department in August 2009 for chronic right lower back pain that had become acute.  Notwithstanding these findings, there are some medical records that indicate that there was no radiating pain and show negative straight leg raising.  In addition, these records are fairly consistent in showing normal sensory, motor and deep tendon reflexes.  Although it is not expected that all cases will show all the findings specified, see 38 C.F.R. § 4.21, the Board finds that the Veteran's disability picture regarding his back more closely approximates the criteria for a 40 percent rating under Code 5293, effective from the date of the June 1998 claim to present.  

In light of the absence of evidence showing that the Veteran has had a fractured vertebrae or ankylosis, application of Codes 5285 and 5286 is not warranted.

As far as consideration of a higher rating under the new criteria for rating disabilities of the spine, the evidence does not support a higher rating.  With respect to the revised criteria for intervertebral disc syndrome, further consideration under this criteria for a higher rating is not warranted in light of the absence of evidence showing incapacitating episodes; that is, evidence showing treatment and bedrest prescribed by a physician .  Thus, no higher rating is possible under the new criteria for intervertebral disc syndrome.  38 C.F.R. § 4,71a, Codes 5293 (effective September 23, 2002), 5243 (effective September 26, 2003).

Turning to the revised criteria for a higher rating based on limitation of motion, a higher than 40 percent rating under the General Rating Formula is not warranted for the Veteran's thoracolumbar scoliosis with degenerative disease because the evidence reflects that there has been no ankylosis, favorable or otherwise, of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5237.

Moreover, were the Veteran to be rated under Code 5237 for limitation of motion and Code 8120 for neurological symptoms, the combined rating would not be higher than 40 percent.  

Turning to the criteria under Code 8120, the evidence is replete with the Veteran's complaints of radiating pain down his legs, bilaterally.  However, he would not meet the criteria for slight neuropathy.  As noted earlier, the examinations of the lower extremities have been remarkably normal.  There was no weakness, atrophy or sensory deficits.  Such findings do not warrant a separate evaluation for neurologic dysfunction of the lower extremities even with evidence of positive straight leg raising.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the orthopedic and neurologic symptoms of the Veteran's thoracolumbar scoliosis with degenerative disease are fully contemplated by the applicable rating criteria.  The reduction in range of motion of the lumbar spine was considered under the prior and amended version of the criteria for rating disabilities of the spine, and the neurologic symptoms, namely sciatica and severe muscle spasm, were considered and found to warrant a higher rating for this disability under the old Code 5293.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran denied at the January 2004 VA examination missing any work as a produce manager due to his back disability, and he testified in May 2005 of having to miss work 4 or 5 times in the previous 3 years.  Such a relatively short period of time does not reflect marked interference with employment.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  The Veteran further reported at a March 2006 VA examination that he worked at a store as a salesclerk 40 hours a week.  Moreover, there is no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for thoracolumbar scoliosis with degenerative disease is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, a private record from the Veteran's chiropractor, dated in December 2011, indicates that the Veteran was still working at a large retail chain store as a salesperson.  Thus, the fact that the Veteran remains employed reflects that a TDIU claim has not been raised implicitly in connection with the claim for higher ratings herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

For the foregoing reasons, the weight of the evidence supports an increased rating, to 40 percent, for thoracolumbar scoliosis with degenerative disease throughout the appeal period.  Moreover, the preponderance of the evidence is against any higher rating or any additional separate compensable rating.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282. 1287 (Fed. Cir. 2009).


ORDER

A 40 percent rating is granted for thoracolumbar scoliosis with degenerative disease throughout the pendency of this appeal, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


